AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                     for the_                                 EASTERN DISTRICT OF WASHINGTON
                                                        Eastern District of Washington
                            LEAH F.,
                                                                                                               Jun 14, 2019
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                       )
                             Plaintiff                                 )
                                v.                                     )      Civil Action No. 4:17-CV-5187-SAB
                                                                       )
       COMMISSIONER OF SOCIAL SECURITY,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 12, is GRANTED. Defendant’s Motion for Summary Judgment,
’
              ECF No. 13, is DENIED. The Decision of the Commissioner is REVERSED and REMANDED for a calculation and
              award of appropriate benefits. Judgment is entered in favor of the Plaintiff and against the Defendant.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Stanley A. Bastian                            on motions for
      summary judgment.


Date: June 14, 2019                                                         CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                             Virginia Reisenauer
